66 F.3d 318
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Robert L. WILLIAMS, Petitioner.
No. 95-8038.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1995.Decided:  Sept. 19, 1995.

Robert L. Williams, Petitioner Pro Se.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.  Petition denied by unpublished per curiam opinion.
PER CURIAM:


1
Robert Williams brought this petition for a writ of mandamus to compel the United States District Court for the Western District of North Carolina to act on several motions associated with Williams's criminal conviction and accompanying 28 U.S.C. Sec. 2255 (1988) motion.  In dismissing without prejudice Williams's Sec. 2255 motion at Williams's request, the district court expressed the desire to await this court's decision in Williams's direct appeal.  To the extent that any of the motions remain pending in the district court after the voluntary dismissal, we conclude that the district court's decision to refrain from ruling on those motions until after our decision in the related appeal does not constitute undue delay.  Because that decision issued from this court recently, United States v. Williams, No. 93-5605 (4th Cir.  July 19, 1995), any delay to this date is inconsequential.  Accordingly, we grant leave to proceed in forma pauperis, but deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.